Citation Nr: 0916021	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss, to include whether service connection may be granted. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus, to include 
whether service connection may be granted. 

3.  Entitlement to service connection for eye condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to March 1960 
and from October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  In an unappealed March 2004 rating decision, the RO 
denied a claim of entitlement to service connection for 
bilateral hearing loss.   

2.  In an unappealed March 2004 rating decision, the RO 
denied a claim of entitlement to service connection for 
tinnitus.   

3.  The evidence associated with the claims file subsequent 
to the March 2004 rating decision regarding the Veteran's 
claim of service connection for bilateral hearing loss 
relates to an unestablished fact, is not cumulative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim. 

4.  The evidence associated with the claims file subsequent 
to the March 2004 rating decision regarding the Veteran's 
claim of service connection for tinnitus relates to an 
unestablished fact, is not cumulative of evidence previously 
of record and raises a reasonable possibility of 
substantiating the claim. 

5.  There is no evidence of hearing loss in service or within 
one year post separation from service and the preponderance 
of the medical evidence does not link the Veteran's current 
bilateral hearing loss disability with his period of service.  

6.  There is no evidence of tinnitus in service and the 
preponderance of the medical evidence does not link the 
Veteran's current tinnitus disability with his period of 
service.  

7.  There is no evidence of an eye condition in service and 
the preponderance of the medical evidence does not link the 
Veteran's current eye disability with his period of service.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision which denied entitlement 
to service connection for bilateral hearing loss is final.  
38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

2.  The March 2004 rating decision which denied entitlement 
to service connection for tinnitus is final.  38 U.S.C.A. 
§§ 5103(a), 7103(a), 7105 (West 2002). 

3.  The evidence received subsequent to the March 2004 rating 
decision is new and material, and the claim of service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).

4.  The evidence received subsequent to the March 2004 rating 
decision is new and material, and the claim of service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

5.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008).


6.  Tinnitus was not incurred in or aggravated by active 
service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008). 

7.  Eye condition was not incurred in or aggravated by active 
service.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, VA outpatient treatment 
records, and a VA examination.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The RO provided such 
notice to the Veteran in a letter dated in May 2005.    

With regard to the claim for service connection for an eye 
condition, the RO provided the Veteran pre-adjudication 
notice by letter dated in June 2005.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claims, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to these claimed conditions.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, and provided the Veteran a VA audiometric 
examination.  Regarding the Veteran's claim of service 
connection for an eye condition, the Board notes that the 
Veteran has not been given a VA examination.  In this regard, 
for disability compensation claims, VA must provide a medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence is on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Board notes that the evidence does 
show that the Veteran has a current diagnosis of diabetic 
retinopathy, however, there is no evidence of an eye 
condition during service or upon separation of service and 
service connection is not in effect for diabetes.  There is 
no indication that the disability may be associated with 
service.  As such, the threshold for entitlement to an 
examination is not met for this claim.  See McLendon.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

New and Material Evidence to Reopen Claims

This appeal arises out of the Veteran's claim that his 
bilateral hearing loss and tinnitus are related to his 
service.  Specifically, the Veteran contends that while 
serving in Korea, he was exposed to loud artillery noise.  

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Board observes that 
a rating decision denying service connection was issued in 
March 2004.  At that time, the evidence of record did not 
show that the Veteran had a current hearing loss or tinnitus 
disability.  The Veteran did not file an appeal and the 
decision became final.  See 38 U.S.C.A. § 7105.  In May 2005, 
he requested that his claim be reopened, such request was 
denied by the RO in a November 2005 rating decision that is 
the subject of the present appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claims, and if so, whether service 
connection may be granted.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the March 2004 rating decision is new and 
material.  Specifically, VA examination reports dated in 
September 2005 and October 2005.  These reports include 
diagnoses of current disabilities, which were not of record 
at the time of the March 2004 rating decision and raise a 
reasonable possibility of substantiating the claims.  
Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

Service Connection Law and Regulations 

The Board will address the issues of entitlement to service 
connection for hearing loss and tinnitus on the merits.  The 
Veteran and his representative have been provided the 
pertinent laws and regulations regarding service connection 
and has been given the opportunity to review the evidence of 
record and submit arguments in support of his claims.  Those 
arguments have focused on the issue of service connection.  
Thus, the Veteran is not prejudiced by the Board's also 
addressing the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  Regulation 38 
C.F.R. § 3.385 does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1131; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to service, specifically, due to 
exposure to acoustic trauma while serving in Korea.  

The Veteran's service treatment records (STRs), including his 
June 1958 induction physical examination and his August 1962 
separation physical examination contain no evidence of 
complaints, treatment, or diagnoses for bilateral hearing 
loss or tinnitus.  

An August 2003 VA outpatient treatment record reports the 
Veteran's hearing to be grossly intact.

The Veteran underwent a VA audiology examination in September 
2005, in which pure tone thresholds, in decibels, were as 
follows: 
   
HERTZ

500
1000
2000
3000
4000
RIGHT
45
25
25
45
55
LEFT
40
20
20
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  

The examiner diagnosed the Veteran with bilateral high 
frequency sensorineural hearing loss, with minimal air-bone 
gap present in the left ear, as well as, bilateral constant 
tinnitus.  The examiner noted that the minimal air-bone gap 
present in the Veteran's left ear suggests that otosclerosis 
may be at least part of the problem.  He also indicated that 
the Veteran's claims file was not available for review, thus, 
he could not provide an opinion regarding the etiology of the 
Veteran's current hearing loss and tinnitus.   

In October 2005, the VA examiner of the aforementioned 
examination reviewed the Veteran's claims file.  The examiner 
noted that the Veteran's STRs were negative for hearing loss 
and tinnitus.  He also indicated that in June 1962, upon 
separation from service, the Veteran was noted to have 
completely normal audiometric thresholds and was without 
complaints of either disability.  The examiner opined that 
although the Veteran feels strongly that he has had hearing 
loss since service, his contentions of hearing loss are 
sharply refuted by his STRs, as he was noted to have 
completely normal audiometric thresholds at separation, and 
was without complaints of hearing loss or tinnitus.  He 
further opined that hearing loss caused by acoustic trauma 
and noise exposure occurs during the time frame of exposure, 
and not years after.  The examiner also reiterated his 
findings of the September 2005 examination, indicating that 
the minimal air-bone gap present in the Veteran's left ear 
suggests that otosclerosis may be at least part of the 
problem.  

Regarding the etiology of the Veteran's current bilateral 
hearing loss and tinnitus, the examiner opined that it's a 
combination of genetic and environmental factors, which 
occurred subsequent to separation from service.  The examiner 
stated that he strongly suspects that the dominant problem, 
in addition to otosclerosis, is an age-related factor, such 
as presbycusis, however, neither of these factors relate to 
the Veteran's military service.  The examiner concluded that 
the Veteran's bilateral hearing loss and tinnitus 
disabilities are not related to military noise exposure or 
acoustic trauma in service.   

The evidence shows that the Veteran has a current hearing 
disability as defined by VA regulations.  38 C.R.F. § 3.385.  
However, there is no evidence showing a chronic condition in 
service.  The Board acknowledges that at the time of the 
aforementioned examination, the Veteran indicated that he was 
exposed to artillery noise during service, however, the only 
medical opinion of record as to the etiology of the hearing 
loss expressly rejects a causal relationship between the 
hearing disability and the Veteran's time in service.  
Without a medical opinion linking the Veteran's current 
disability to his service, there is no basis for granting 
service connection.  

Regarding the Veteran's tinnitus, the first objective medical 
evidence of record indicating tinnitus was noted in the 
aforementioned VA examination, more than 40 years after 
discharge from service.  The long time lapse between service 
and any documented evidence of treatment can be considered, 
along with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board notes, that during the September 2005 VA 
examination, the Veteran reported constant bilateral tinnitus 
for the past five to ten years, particularly more severe in 
the past five years.  Upon review of the Veteran's claims 
file, the examiner noted that there is no evidence of 
complaints, treatment, or a diagnosis of tinnitus during 
service.  Moreover, the examiner indicated that there is 
overwhelming evidence that the Veteran's current tinnitus 
occurred subsequent to separation from service, indicating 
that the etiology of the disability is a combination of 
genetic and environmental factors, not exposure to noise in 
service.  

In light of the aforementioned, the Board concludes that 
service connection for bilateral hearing loss and tinnitus 
must be denied.  As the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Eye Condition

The Veteran contends that his current loss of eye sight is 
related to service, specifically, to his hospitalization with 
a high fever in July 1958. 

The Veteran's June 1958 induction physical examination 
contains no evidence of complaints, treatment, or diagnosis 
for an eye condition.  The examination report indicates that 
the Veteran had uncorrected 20/20 vision in each eye.


The Veteran's service treatment records (STRs) indicate that 
the Veteran was admitted to the hospital in late July 1958, 
with complaints of a five-day history of a fever, headache, 
cough, and sore throat.  The Veteran's temperature was 
recorded as 102.4.  The Veteran was admitted to the hospital 
for treatment and observation, with an initial assessment of 
possible pharyngitis or pneumonia.  An early August 1958 STR 
shows that the Veteran responded well to treatment and was 
released to active duty with a final diagnosis was a common 
cold.  

The Veteran's August 1962 separation physical examination 
contains no evidence of complaints, treatment, or diagnosis 
for an eye condition.  The examination report indicates that 
the Veteran had uncorrected 20/20 vision in each eye.

Subsequent to service, a VA outpatient treatment record dated 
in February 2003 shows that the Veteran has diabetic 
retinopathy.  

The VA outpatient treatment records show a current diagnosis 
of an eye condition, specifically, diabetic retinopathy.  
Service connection is not in effect for diabetes.  Further, 
the first objective medical evidence of record indicating an 
eye condition was noted more than 40 years after discharge 
from service.  Again, lengthy period between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson, 230 F.3d at 1330.  
While the Board notes the Veteran's contentions, that his 
July 1958 hospitalization is related to his current eye 
condition, the aforementioned STR's do not indicate any 
complaints, treatment, or a diagnosis of an eye condition.  
The Veteran was released from the hospital in early August 
1958 and returned to active duty, with a final diagnosis of a 
common cold.    

In light of the aforementioned, the Board concludes that 
service connection for an eye condition must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.  


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; 
the appeal is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened; the appeal is 
granted to this extent only. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for eye condition is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


